Lawkence, Judge:
Upon importation from tlie United Kingdom, certain revolver parts were appraised at the invoice unit value, plus 31 cents each for packing.
By the above-enumerated appeal for a reappraisement, plaintiff herein controverts the quantum of value, there being no question raised as to the basis.
At the call of this case for hearing, the parties hereto stipulated and agreed that, subsequent to appraisement, the appraiser had ascertained that the cost of packing had been included in the invoice unit value and that the proper appraised value should have been the invoice unit value, net, packed.
Upon the record before the court, I find and hold that the invoice unit value, net, packed, is the proper value for reappraisement purposes of the revolver parts in issue.
Judgment will be entered accordingly.